                                      Case 7:21-cv-07023 Document 1-1 Filed 08/19/21 Page 1 of 5

                                                          Exhibit A to the Complaint
Location: New Rochelle, NY                                                                          IP Address: 72.69.197.179
Total Works Infringed: 39                                                                           ISP: Verizon Fios
 Work      Hashes                                                                 UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                             07-28-     Blacked       05-22-2021    06-09-2021   PA0002295591
           98B3583856739205901AC1C8B78514AA249BA34E                               2021
           File Hash:                                                             00:21:35
           99EA22FB08A7AA82E2ECBAF9760FE4A7B81918550A0E7638BD58B23E9B19CF59
 2         Info Hash:                                                             07-27-     Blacked       07-17-2021    08-02-2021   PA0002305089
           C9C42C08E1280A6B9E274FE4534A769ACB2B96DD                               2021
           File Hash:                                                             21:06:42
           681DD5C4B0494BFC1CF4B0AE132F0B1361284BBF488A8D49A7029401CD55105E
 3         Info Hash:                                                             07-27-     Blacked       06-26-2021    07-08-2021   PA0002300662
           0B3211C8AA683053AD9C2205D34C75107F839A20                               2021
           File Hash:                                                             02:00:04
           B31A11000A19FCB59304064245993EEE63E01F14BF15B7D0776CE1173C608E7F
 4         Info Hash:                                                             07-26-     Blacked       07-03-2021    08-02-2021   PA0002305091
           66E841DDD72A50FF74298079B63B8046D69081CA                               2021
           File Hash:                                                             20:30:01
           64783253670BAC42DF82F0CC9608EDB50306F7A4E72DE0A5C15320491B71A48A
 5         Info Hash:                                                             07-26-     Blacked       04-17-2021    06-09-2021   PA0002295585
           937A7E82157326EF5E7CD36C86A0A0EDACC0FF5F                               2021
           File Hash:                                                             18:11:59
           F25B5FBD8E3FF914599D16AB4902E1E3C75E1BABBCCCFAFA1F2ACB124563B9DE
 6         Info Hash:                                                             07-26-     Blacked       01-02-2021    01-05-2021   PA0002269954
           592CC90904C53EF2703DB9CFE9C4184C72214506                               2021
           File Hash:                                                             16:31:35
           23D54B2543E07A11C8AE2914890F822A39159C9D5F9AD4C7BD1A1703C95626AB
 7         Info Hash:                                                             06-30-     Vixen         05-07-2021    06-24-2021   PA0002303619
           C69659587C2BC1049AD99AFEFB8863E9737F2B01                               2021
           File Hash:                                                             13:41:44
           F33368857A7B6710A2C426BA638542C8209C5D102396BEB85B10A89A6CC91FC9
 8         Info Hash:                                                             06-04-     Vixen         03-10-2018    04-17-2018   PA0002116743
           0ED1618079E29D4BB708465328D67B227B1AA795                               2021
           File Hash:                                                             18:04:59
           74BFE94A22A1AE503CFC1932F5AD24D246D29B424A39F00629A536CC93B83BAF
                                 Case 7:21-cv-07023 Document 1-1 Filed 08/19/21 Page 2 of 5

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
9      Info Hash:                                                         06-04-     Vixen   12-25-2018   01-22-2019   PA0002147901
       53DD9DA9E0B24B4961098D0683C348309445E260                           2021
       File Hash:                                                         18:03:23
       3002D9E0CED03E51D4E8365767F09942B9625B1791D889AFE490113BAF34F82E
10     Info Hash:                                                         06-04-     Vixen   01-01-2021   02-02-2021   PA0002281154
       75435DE79D0D6CA504ACA25DE6A5B206473F1C9B                           2021
       File Hash:                                                         16:51:59
       520A918186BBA676A432F81A738D99DB763F86BE62B6E75F569B500176D9649B
11     Info Hash:                                                         06-04-     Vixen   07-18-2018   09-01-2018   PA0002119684
       5954CA36DA9BD29C667D78C6FA6EE9CFB6C65806                           2021
       File Hash:                                                         16:49:24
       9BB4B80B2874773C608A5E46747FAC0F93629D1C9636ED6CF313EA61221E810D
12     Info Hash:                                                         06-04-     Vixen   05-14-2021   06-03-2021   PA0002299686
       2821D41596C40D20E8C9F90FC186D68428D67108                           2021
       File Hash:                                                         16:35:51
       D4EEFAE686E2D8BE917176C31F1DB904470331791047A9F0603CA57383347CAD
13     Info Hash:                                                         05-09-     Vixen   03-30-2017   06-05-2017   PA0002052862
       4577E56ABE4B7F3BA8A72106C4F58220F426B639                           2021
       File Hash:                                                         22:33:50
       37CFD558D71D865BB724D5696BBD89C3D2B21AB67276C421F661E3BB18299DD4
14     Info Hash:                                                         05-09-     Vixen   03-19-2021   04-14-2021   PA0002286735
       D9852FE1FD97B79E956C9B1E50550D9B0E8F8ECC                           2021
       File Hash:                                                         22:33:00
       345A93BE90B9785F3E54EC2395FC90ADA664A31904D2AB7AA7982F8A6C29DFBA
15     Info Hash:                                                         04-30-     Vixen   04-02-2021   06-09-2021   PA0002295593
       095F042567422449F7D8DF1F42C86AADF4849881                           2021
       File Hash:                                                         04:19:10
       73A09E29C382A49CE03E47A0CDB3930655BE50786D249AB83FC020E2A09CB509
16     Info Hash:                                                         04-30-     Vixen   03-26-2021   04-27-2021   PA0002288946
       94C7E424537F323DF8E3FA11853998B494DD1D74                           2021
       File Hash:                                                         03:09:40
       0D1618E59F57EA89794E680081B697AB32245AB3DCC29C4AE444709687937339
17     Info Hash:                                                         04-29-     Vixen   03-12-2021   03-22-2021   PA0002282506
       24CBC0961F66D0254842302FDBC0E033E4ACE4C1                           2021
       File Hash:                                                         23:31:56
       BCD842C4D932CD371B7965C899B4CE0B4E103F02DA5362F1C6A546A892B7CDFF
                                 Case 7:21-cv-07023 Document 1-1 Filed 08/19/21 Page 3 of 5

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         04-29-     Vixen     02-12-2021   02-26-2021   PA0002283718
       1CA76CE884776BF316B69481D060C6EBEA662691                           2021
       File Hash:                                                         15:17:18
       6D98FB201919434576BCC372C76F2790F421C2FFF4EA7F8747DF0E0F6CC18BB9
19     Info Hash:                                                         04-29-     Blacked   05-17-2019   07-05-2019   PA0002206002
       C340030059AF08957371330E339FB3AA67E8FFDB                           2021       Raw
       File Hash:                                                         12:35:38
       6BA96B48297951EA5CD38799CC99EBF61F1A282C5634BBFF3688E1D6989D64C4
20     Info Hash:                                                         04-29-     Vixen     04-10-2020   05-05-2020   PA0002249031
       A502765EE8927BE551DDB6D0A52CDB57F1048934                           2021
       File Hash:                                                         12:17:34
       36E4BB9A35891935F9225C04376E5EB63F648997444FD278004D04A6708901C9
21     Info Hash:                                                         04-29-     Vixen     08-22-2019   09-17-2019   PA0002216215
       EC977E2980F8945172E61F868899C59CE850C90F                           2021
       File Hash:                                                         12:08:47
       2CAF72B451343F7CC925C036751DD13BDF8A0C8A3BCAB07649DFE27376516005
22     Info Hash:                                                         04-29-     Vixen     04-09-2021   06-03-2021   PA0002299683
       977EF2D88F629A1A1C561A9DC040CD654B348E66                           2021
       File Hash:                                                         12:03:11
       F3544C96F7762233FF0181A3A5E91B517F1A8538D7BA401E805DB6C974C158D9
23     Info Hash:                                                         04-29-     Vixen     12-25-2019   01-03-2020   PA0002219640
       75A353D79EC4B06347D0AD1935D3F3D242B8A70C                           2021
       File Hash:                                                         11:46:23
       6F67DB138AEA067313D743B5DE624E3218F0C0A3BA98F12C6FA44D04FF31F9BA
24     Info Hash:                                                         04-29-     Vixen     06-28-2019   08-27-2019   PA0002213233
       425B69EBF37AF69ECEF370C54A0B8F23AB28C401                           2021
       File Hash:                                                         11:45:39
       7C0FB3C1BB3F1DF8CAAC603A4D2F6E76DC9BDB04138DC2CBABB665BADAE3B47B
25     Info Hash:                                                         04-29-     Vixen     11-27-2020   11-30-2020   PA0002266359
       E94C6C84F8CB699DC6A5BEAF48D1409C03D3A09A                           2021
       File Hash:                                                         11:44:05
       EED64CB65161A021598703F22CDCA5D24EA9C70C1B9F038BAFD55B5271A7786E
26     Info Hash:                                                         04-29-     Vixen     12-11-2020   01-04-2021   PA0002277039
       39B258056BC2EB474C97D6716D53AC9549E5D86F                           2021
       File Hash:                                                         11:43:38
       F87F73D0A510E7794F351B7D5B4EBF593968288D9330CA29799B014AE72B954D
                                  Case 7:21-cv-07023 Document 1-1 Filed 08/19/21 Page 4 of 5

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
27     Info Hash:                                                         04-29-     Vixen   09-11-2019   09-25-2019   PA0002203160
       73A2A94B799E648A0B3BF984EF26B33BDB6D9F3B                           2021
       File Hash:                                                         11:41:54
       3A43357A29B98E7B2324EEF0D6C3A5757CB6607382EEDD5ABFAB1839DE1F84DA
28     Info Hash:                                                         04-29-     Vixen   04-23-2021   04-27-2021   PA0002288949
       4E09CCA0246A2BF6989481994B04C0BC7C6B8180                           2021
       File Hash:                                                         11:41:37
       B3E7D4C69B1947521E58A91246227A44788A1F197CE0E0769394DEEE8A56BB4D
29     Info Hash:                                                         04-29-     Vixen   01-08-2021   02-02-2021   PA0002280513
       727178DEDE59549B0F3D19A6AE9F515971FBF3AC                           2021
       File Hash:                                                         11:41:17
       9FDA321883F29EEEC3762C56924CB22E57A8F3DAD2A6A2539740A75970060C20
30     Info Hash:                                                         04-29-     Vixen   12-25-2020   02-02-2021   PA0002280511
       D12A07257FE12064F7F7BECE5EAEBE4E3C1F243A                           2021
       File Hash:                                                         11:41:14
       1C9AF7265A329E592917644F5C0B04F297958FD8B33EABF8CE838524C95A25DD
31     Info Hash:                                                         04-29-     Vixen   04-09-2019   04-29-2019   PA0002169963
       F25817E594908EA8A9E9E38596A20DA2D2230ADA                           2021
       File Hash:                                                         11:41:04
       1C87A9DA1C044AB0BB163AF53D4AFC3207AB4AB9F481586EF90413379D95FF70
32     Info Hash:                                                         04-29-     Vixen   01-22-2021   02-26-2021   PA0002283698
       8FA3CA33BA6C045B4C5C47B69541A86376772F6C                           2021
       File Hash:                                                         11:40:59
       871FEC79ED5A2B2D246C3346AD3C02BBD95C1E28D1A81DF416B735D553F314ED
33     Info Hash:                                                         04-29-     Vixen   02-05-2021   02-09-2021   PA0002276151
       50DC2EF036DB5594F25ED3B5455050C78A904DBA                           2021
       File Hash:                                                         11:40:54
       A7738C94604F818E7322174C1C3CF630607E4F042BCC1D4531FD37085D33EDF1
34     Info Hash:                                                         04-29-     Vixen   01-15-2021   02-02-2021   PA0002280500
       1DBCF8D2F535B0F1D3C3A6A6180B09F4364BCF1A                           2021
       File Hash:                                                         11:40:37
       34D44A4521F3167D8C9003DF0C17C20F8BD8995FE1422B46112BAD35C06EB660
35     Info Hash:                                                         04-29-     Vixen   10-21-2019   11-05-2019   PA0002227093
       0C80A67047F01CC53D38E0C3E19EE88A30035E82                           2021
       File Hash:                                                         11:40:36
       923E7460E752915977FD98711BC5A92C2A2B5A402EA36FDEE268B6AA9E35D480
                                  Case 7:21-cv-07023 Document 1-1 Filed 08/19/21 Page 5 of 5

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
36     Info Hash:                                                         04-29-     Vixen   10-31-2019   11-15-2019   PA0002211917
       8964815B3EE407A3EBFECD69C9A66DF0EFAA05A3                           2021
       File Hash:                                                         11:40:22
       A404C4B8F66F1C6C6DA9E343BD7284ACCF468243D2AE64E4053DD9675ADF39B3
37     Info Hash:                                                         04-29-     Vixen   02-18-2018   03-02-2018   PA0002104767
       DD9561E2A1340AD239762BDE633D5899F6C13B15                           2021
       File Hash:                                                         11:40:17
       DC63B3CE59034063A5E92FE64B07034CBA91D742B7A4578664BEBA47EA860D5E
38     Info Hash:                                                         04-29-     Vixen   11-20-2020   11-30-2020   PA0002266357
       4403352121D56924807F7F9DF7A14C44DEA072DF                           2021
       File Hash:                                                         11:39:44
       FEF9647417291DD6DA1D0E86E29C9FC98054962C129CAD5C2CA376AF27FCA7DF
39     Info Hash:                                                         04-29-     Vixen   12-04-2020   01-04-2021   PA0002277036
       60E66DA223576A6C7873FA0EECC9AB2B1F7E5C2C                           2021
       File Hash:                                                         11:39:41
       6CE07D0BCFA04C0336F5C5F09E3D5A74AA8B6094B7635522112C56ABD11FE4BD
